Citation Nr: 9929945	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-01 352	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to an earlier effective date for service 
connection and compensation for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
April 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision by 
the RO which assigned January 21, 1992 as the effective date 
for an award of service connection and compensation for PTSD.  
The veteran appeals for an earlier effective date.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in 
November 1981; the veteran did not perfect an appeal from 
this decision.

2.  The veteran's application to reopen his claim for service 
connection for PTSD was received by the RO on January 17, 
1992.  

3.  The claim was subsequently found to be reopened based on 
new and material evidence, and the Board granted service 
connection for PTSD.

4.  The RO thereafter promulgated the Board's decision to 
grant service connection for PTSD.  The RO assigned January 
January 21, 1992 as the effective date for service connection 
and compensation for the disorder.  Payment pursuant to the 
award was effective on February 1, 1992.


CONCLUSION OF LAW

The criteria for an earlier effective date of January 17, 
1992, for service connection and compensation for PTSD, have 
been met.  38 U.S.C.A. §§ 5110, 5111 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.31, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from June 1969 to 
April 1971.  

In April 1981, the veteran filed a claim of service 
connection for PTSD.  The RO obtained the veteran's service 
records and provided him with a VA examination.

In November 1981, the RO denied service connection for PTSD.  
In April 1982, the veteran filed a notice of disagreement 
with the RO decision.  He was issued a statement of the case 
in May 1982.  However, he did not file a timely substantive 
appeal.  

There was no further activity in the claims file, concerning 
a claim for service connection for PTSD, until January 1992.  
In January 1992, the RO received an application to reopen a 
claim for service conneciton for PTSD.  This was in the form 
of a memorandum from the veteran's representative (which the 
representative dated January 16, 1992) and psychiatric 
outpatient treatment reports from 1991 and 1992.  Date stamps 
on these documents indicate they were received in the RO's 
mailroom on January 17, 1992, and thereafter received in the 
RO's adjudication division on January 21, 1992.  

In August 1992, the RO reopened the claim but denied service 
connection for PTSD, and it subsequently confirmed this 
decision.  The RO considered additional medical treatment and 
examination reports from the 1990s, as well as testimony at 
an RO hearing.  The veteran appealed the RO's adverse 
decision.

In September 1995, the Board determined that the additional 
evidence constituted new and material evidence to reopen the 
claim for service connection for PTSD.  The Board then 
remanded the claim to the RO for further development.

In December 1996, the U.S. Army & Joint Services 
Environmental Support Group (ESG), now named the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
reported information to verify a service stressor for PTSD.

In May 1997, the Board granted service connection for PTSD.

In June 1997, the RO promulgated the Board's decision 
granting service connection for PTSD.  The RO granted an 
initial 30 percent rating for the disorder.  The RO assigned 
January 21, 1992 as the effective date for the award of 
service connection and compensation for the disorder.  
Payment pursuant to the award was effective from February 1, 
1992.  

The veteran thereafter appealed for an effective date earlier 
than January 21, 1992 for the award of service connection and 
compensation for PTSD.  It appears he generally contends that 
retroactive benefits should be granted because of his earlier 
claim for service connection.

II.  Analysis

The veteran asserts that service connection and compensation 
for PTSD should be made effective from an earlier date than 
January 21, 1992, which the RO has assigned. 

The veteran's initial claim for service connection for PTSD 
was denied by the RO in November 1981.  While he filed a 
notice of disagreement with that decision, and a statement of 
the case was issued, he did not thereafter perfect an appeal 
by filing a timely substantive appeal.  Consequently, the 
1981 RO decision is final. 38 U.S.C.A. § 7105.  Inasmuch as 
the 1981 RO decision is final, the effective date for service 
connection for PTSD must be determined in relation to a 
subsequent reopened claim supported by new and material 
evidence.  A final decision can be reopened upon the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

The law unambiguously provides that when a claim is reopened 
with new and material evidence after a final disallowance, 
the effective date of service connection and compensation may 
be no earlier than the date of VA receipt of the application 
to reopen.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).

On January 17, 1992, the RO's general mailroom received the 
veteran's application to reopen his claim of service 
connection for PTSD, and the claim was then transferred to 
the RO's adjudication division where it was received on 
January 21, 1992.  The claim was subsequently reopened based 
on new and material evidence, and the Board granted service 
connection.  The RO should have assigned January 17, 1992, 
instead of January 21, 1992, as the effective date for the 
award of service connection and compensation for PTSD, since 
the application to reopen the claim was received by the RO on 
January 17, 1992 (the date that the claim was thereafter 
received in another office at the RO is of no consequence).  
Thus, the Board will assign an earlier effective date of 
January 17, 1992 for the award.

Although January 17, 1992 is 4 days prior to the date 
assigned by the RO, payment pursuant to the award is still 
effective from February 1, 1992.  Legal authority mandates 
that the period of payment is to commence on the first of the 
month following the month in which the award became 
effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

In sum, the veteran is entitled to an earlier effective date 
of January 17, 1992, but no earlier, for the award of service 
connection and compensation for PTSD.  









ORDER

An earlier effective date of January 17, 1992 for service 
connection and compensation for PTSD is granted.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

